 In the Matter of NORTHWESTERN MINING & Exci CAN GE COMPANY OFERIE, PENNSYLVANIA, EIAIPLOYERandLOCAL UNION #461, TJ N I'rEDCLERICAL, TECHNICAL AND SUPERVISORY EMPLOYEES OF THE MININGINDUSTRY, DIVISION OF DISTRICT 50, U. M. W. A., PETITIONERIn the Matter of NORTHWESTERN MINING &, EXCHANGE COMPANY OFERIE, PENNSYLVANIA, EMPLOYERandLOCAL UNION #80, UNITEDCLERICAL, TECHNICAL AND SUPERVISORY EMPLOYEES OF THE MIN1$^GINDUSTRY, DIVISION OF DISTRICT 50, U. M. W. A., PETITIONERCases Nos. 6-R-1469 and 6-R-1479, respectively.Decided June 10,1947Mr. Frank G. Smith,of Clearfield, Pa., for the Employer.Cllr.Charles R. Ferguson,of Pittsburgh, Pa., for the Petitioner.Mr. Bernard L. Balicer,of counsel to the Board.DECISIONDIRECTION OF ELECTIONANDORDERUpon separate petitionsduly filed, aconsolidated hearing in thiscaseWas held at Brookville,Pennsylvania,on January 7, 1947, beforeG. tip. Stewart Sherman,hearing officer.1The hearing off'icer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.2Upon the entire record in the case, the National Labor RelationsBoard makes the following :i'We shall sever and consider separatelyCase No. 6-R-1466,and dedl solely herein withthe petition of Local Union#461 in CaseNo 6-R-1469, involving the clerical and techni-cal employees of the Employer.2At the hearing,the Employerstated thatit appeared specially pursuant to directionfrom the CoalMinesAdministrator,and that althoughitwouldmake certaininformationavailableto theBoard,itwould not participate in the hearingAfterstating its conten-tions regarding certain issues involved herein,the Employerwithdrew fromthe hearingThe various contentions madeby theEmployerat thetime of its special appearance aredealt with hereinafter.74 N. LR B., No. 3.10 NORTHWESTERN MINING & EXCHANGE COMPANYFINDINGS OF FACTI.TIIE BUSINESS OF THE EMPLOYER11The Employer is a Pennsylvania corporation with its main operat-ing office located at DuBois, Pennsylvania. It operates the KramerDune located at Henderson Township, Jefferson County, Pennsylvania,and several other mines located in various counties of the Common-wealth of Pennsylvania.Only the Kramer Mme and the operatingoffice at DuBois, Pennsylvania, are involved in this proceeding.TheKramer Mine produces 2,000 to 2,500 tons of coal per day. For theperiod from May 22, 1946, to November 9, 1946, the Employer pur-chased equipment and supplies valued at approximately $86,000 foruse at its mines, of which 60 percent originated at points outside theState of Pennsylvania.During the sane period the Employer pro-duced in excess of 287,125 tons of coal, all of which was sold to theErie Railroad Company and was used by it in the operation of itsrailroad, which is engaged in interstate commerce.We find, contrary to the contention of the Employer, that it isengaged in commerce within the meaning of the National Labor Re-lations Act.'II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III. THE QUESTION CONCERNING REPRESENTATIONAt various times prior to the filing of the Petitioner herein, theEmployer has refused to recognize the Petitioner as the bargainingrepresentative of employees of the Employer.At the hearing, the Employer alleged, in effect, that it was not theEmployer of the employees involved herein by reason of the Govern-nment's possession and control of the mines pursuant to ExecutiveOrder 9728, and that consequently no question exists concerningrepresentation.This contention has previously been urged upon boththe Board and the Courts and found to be without merit.4As wasS In aletter dated November 9, 1946, addressed to the Board's Regional Office, the Em-plover alleged that it is not engaged in interstate commerce inasmuch as its property is inthe possession of the United States Government and is now being operated under Govern-ment directionFor the reasons set forth in Section III,infra,we find this contention tobe without merit, and msofai as it constitutes a motion todismiss forlack of jurisdictionit isheieby denied^ .,Itatter of -Pest Kentucky Coal Company,54 N L R B 358 and 57 N L R B 89, enf'd152 F (2d) 198 (C C A 6), cert den 328 U S 866 ,Matter of Glen Alden CoalCo . 50N L It B 656, enf'd 141 F (2d) 47 (C C A 3),Matter of JonesSLaughlin Steel Car-potation, Vesta-Shannopin Coal Disasion,71 N L R B 1261 12DECISIONSOF NATIONALLABOR RELATIONS BOARDstated inHatter of JonesdiLaughlin Steel Corporation,"the Boardisnot required to and does not pass on the precise nature of theGovernment's relationship to the mine workers or of its authoritywhile in possession of the mines. It is sufficient for this proceedingthat the private owner of the mines remains, for the purposes of theAct, an Employer of the mine workers during the period of govern-mental possession and is subject to the jurisdiction of the Board.Nor is the Board's position in this respect inconsistent with the hold-ing of the United States Supreme Court in the recentLewiscase.6Accordingly, we find that the Employer is an employer of theemployees involved herein within the meaning of Section 2 (2) ofthe Act. -We find that in Case No. 6-R-1469 a question affecting commercehas arisen concerning the representation of employees of the Em-ployer within the meaning of Section 9 (c) and Section 2 (6) and (7)of the Act.IV.THE APPROPRIATE UNITLocal Union #461 seeks to include in the unit it alleges to be appro-priate all clerks, draftsmen, transit men, the rodman, mine super-intendent's clerk, supply clerk, stenographers, storekeeper,mineweighman, railroad weighmaster, assistant railroad weighmaster, fileclerk, gas and safety inspector, and rock dust inspector at the Em-ployer'sKramer Mine ahd its general operating office in DuBois,Pennsylvania.The Employer took no position as to the appropriate-ness of the foregoing unit.We find that all clerical and technical employees at the Employer'sKramer Mine and at its DuBois office, including clerks, the draftsman,transitmen, the rodman, supply clerk, storekeeper, general clerk,mine weighman, railroad weighmaster, assistant railroad weigh-master, the general stenographer, file clerk, gas and safety inspector,and rock dust inspector, excluding the nine superintendent's clerk,?the General Manager's stenographer,s the chief engineer, the localauditor, and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unit5Footnote3, supraUMatter of United States v United Mine Workers of America,67 S Ct 677 See theBoard's Supplemental Decision and Order inMatter of Ford Collieries Company,73 N LR B. 400.4The record indicates that although the superintendent's clerk does not have power tohire and discharge, he has charge of various mine office clerical employees, is referred toas the "chief clerk," and has supervisory authority within the Board's customary defini-tion of that term.SAlthough the Petitionerdesires her inclusion,we shall exclude the General Manager'sstenographer from the unit, inasmuchas she actsin a confidential capacity to a personwho exercises managerial functions in the field of labor relations. NORTHWESTERN MINING & EXCHANGE' COMPANY13appropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.9DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Northwestern Mining & Ex-change Company of Erie, Pennsylvania, at its Kramer Mine and at itsDuBois, Pennsylvania office, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Sixth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Sections 203.55and 203.56, of National Labor Relations Board Rules and Regula-tions-Series 4, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll period im-inediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period, because they wereill or on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire to berepresented by Local Union #461, United Clerical, Technical andSupervisory Employees of the Mining Industry, Division of District50, U. M. W. A., A. F. of L., for the purposes of collective bargaining.ORDERIT IS HEREBY ORDERED, pursuant to Section 203.58 Subsection (c) (4)of National Labor Relations Board Rules and Regulations-Series 4,that Case No. 6-R-1470, instituted by Local Union #80, be, and ithereby is, severed from Case No. 6-R-1469..MR. JAMES J. REYNOLDS, JR., took no part in the consideration of theabove Decision, Direction of Election, and Order.9 There are approximately 20 employees in the electrical and technical unit.